DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of a system comprising: one or more processing devices communicatively coupled to memory, the one or more processing devices to facilitate: storing, via a block storage system, data blocks and corresponding metadata in one or more storage devices of the block storage system, wherein: the data blocks correspond to a file, and the data blocks and the corresponding metadata are stored separately as logical blocks according to a tree hierarchy; and causing storage of a first set of cloud storage objects in a cloud object store to create a first backup version corresponding to the tree hierarchy, the first set of cloud storage objects comprising data of the data blocks and the corresponding metadata of the tree hierarchy; receiving, via the block storage system, a subsequent request to perform a transaction; translating the subsequent request into an I/O request to perform a write operation with respect to the tree hierarchy in the one or more storage devices of the block storage system; performing the write operation to modify the tree hierarchy at least in part by creating a subset of tree nodes, wherein the write operation results in a modified tree hierarchy; and consequent to the modifying the tree hierarchy, causing storage of an incremental in the cloud object store according to an incremental interval so that the storage of the incremental corresponds to changes to the tree hierarchy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133